Citation Nr: 1727990	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition), to include as due to in-service herbicide exposure or due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to November 1974, to include service on land in the Republic of Vietnam ("Vietnam") during the Vietnam War.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been moved to the RO in St. Petersburg, Florida. 

The Board notes that the claim arose under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Board also notes that the issue was recharacterized under Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In September 2014 and December 2014 decisions, the Board remanded the claim for further development.  In a July 2015 decision, the Board denied the claim.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the decision and remanded the case for compliance with the terms of the Court's decision.  The Board then remanded the claim for further evidentiary development in January 2017.  All requested development has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Any medical history regarding a diagnosis of hypertension is unrelated to the Veteran's period of active military service including from exposure to herbicide agents, nor was hypertension manifest to a compensable degree within one year of his discharge from active service, and it is not secondary to his service-connected posttraumatic stress disorder.

2.  The most probative evidence of record indicates that the Veteran does not have a diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, including hypertension and ischemic heart disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because ischemic heart disease is not recognized explicitly as a chronic disease, it will not be presumed to have been incurred in service and the theory of continuity of symptomatology is inapplicable for that disorder.  However, as hypertension is an enumerated chronic disease, if it has manifested to a compensable degree within one year of separation from service, it is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, the theory of continuity of symptomatology is potentially applicable.  Savage, supra; Walker, supra. 

Furthermore, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  An April 1995 rating decision verified the Veteran's service in Vietnam and conceded exposure to Agent Orange.  

The specified diseases for which presumptive service connection due to exposure is warranted includes ischemic heart disease, including but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, a presumptive service connection is potentially applicable in this case.  

The specified diseases for which presumptive service connection due to exposure is warranted do not include hypertension.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996). 

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that, in 2006, the National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence."  Id. at 20,309. 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury, or for an additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends service connection for a heart disorder, to include ischemic heart disease and hypertension, as due to in-service herbicide agent exposure or as secondary to his service-connected PTSD.

The Veteran's December 1961 service entrance examination report indicated no complaints of a cardiac or hypertensive condition and recorded a blood pressure reading of 122/82.  A May 1962 service treatment record (STR) for an airborne physical noted a blood pressure of 120/80.  A March 1965 treatment record noted pain in the left side of his chest and a blood pressure of 94/68.  Examination of the heart revealed regular sinus rhythm with no murmur.  The diagnosis was bronchitis with no cardiac pathology.  A treatment record dated February 1968 indicated complaints of chest pain and that when he touched his chest, his arm would get numb.  The clinician noted palpable tenderness.  The impression was muscle strain.  A September 1972 periodic physical indicated a blood pressure of 100/66.

In November 1994, the Veteran was seen at a VA outpatient clinic with a complaint of chest pain upon exertion for two weeks and reported that he had experienced intermittent chest pain for a few years but "they never found anything."  An exercise stress test was requested and Verapamil was started for suspected angina.  A blood pressure reading of 112/70 was recorded.  The Veteran's stress test was normal and blood pressure was 130/80.  A treatment record from February 1998 recorded a blood pressure reading of 136/78.

In a February 2005 treatment record, the Veteran reported that he still had chest pain and anxiety that came and went.  In June 2005 he further shared that he had the onset of chest pains in approximately 1987, and was hospitalized for one week, after which he was told that his heart was okay.  He also self-reported that he had not been diagnosed for coronary artery disease.  An opinion stated that his pain "could possibly be related to exposure to herbicides during prior service."  However, no rationale was provided.

An August 2006 VA examination report concluded that the Veteran's pattern of pain most likely resulted from gastroesophageal reflux disease or an undiagnosed condition.  The clinician stated that the chest pain the Veteran experienced in the military was most likely due to costochondritis and that therefore, the current pain was not related to service.

A February 2010 letter stated that an ultrasound of the Veteran's kidney showed evidence of several years of blood pressure being too high.  He began taking prescribed medication to control blood pressure in March 2010.  In April 2010, it was noted that he was not taking the medication, as he was concerned about side effects.  In January 2011, the Veteran reported thirty years of chest pains, but said that multiple medical evaluations had indicated no presence of cardiac conditions.  In a May 2013 VA treatment record, it was noted that the Veteran had atypical chest pain "resolved." 

Private treatment records from August and September 2013 included notations for angina pectoris unspecified, benign hypertensive heart disease without heart failure, and nonspecific abnormal electrocardiogram.  Following a stress test, no evidence of angina or ischemia was noted.  A follow-up appointment indicated angina pectoris unspecified and stated the plan to start a treatment of Omeprazole and to have a cardiac catheterization procedure.

An October 2013 follow-up appointment stated that all cardiac studies were normal, and that the clinician doubted a cardiac catheterization procedure would be helpful, because it might cause more harm than good, given the atypical character of the pain.  The Veteran agreed to this assessment.  

More recent VA treatment records have noted exertional chest pain but have not indicated a need for further treatment.  The Veteran has also been treated for gastroesophageal reflux disease and his body mass index indicates he is overweight.  VA records report that he was counseled on a VA health program intended to lose weight and increase overall health.

An October 2014 VA examination indicated that the Veteran's most recent blood pressure readings were 108/58, 134/80, 127/77, 123/77, 131/76, 135/73, and 136/79.  The clinician found that there was no objective evidence in the medical record of ischemic heart disease, noting that "chest pain" noted in service was a symptom, not a diagnosis and could be due to many conditions other than ischemic heart disease, such as musculoskeletal conditions, pulmonary conditions, and non-ischemic heart disease.  The clinician noted that hypertension is not a condition which has been declared to be presumed due to Agent Orange exposure.  She also concluded that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD, noting that "blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder however when the distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of HTN [hypertension] due to PTSD.  HTN is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity."  The opinion continued that there is no objective evidence of aggravation, as his blood pressure is well-controlled.  

The August 2016 memorandum decision by the Court indicated that the October 2014 VA examination opinion did not properly address the August and September 2013 private treatment records.  Accordingly, the Board remanded the case for an addendum opinion in January 2017.

The January 2017 addendum opinion stated that the diagnosis of angina pectoris was a provisional diagnosis given until definitive testing could be done.  The nuclear stress test did not show ischemia, and there was no ischemic heart disease.  The private doctor continued the diagnosis after normal testing intending for a cardiac catheterization to be performed, presumably to be absolutely certain that there was no coronary artery disease.  In the October 2013 follow-up the Veteran and his VA provider decided that since the other testing was normal, it would be inappropriate to do a potentially dangerous cardiac catheterization.  The examiner concluded that there was no evidence that this was ever done at VA or privately.  VA records after 2013 found an absence of ischemic heart disease and coronary artery disease.  Regarding the diagnosis of a benign hypertensive heart disease without heart failure, the examiner stated that it is unclear how this diagnosis was made as there was no left ventricular hypertrophy on the echocardiogram, and that the suggestion of diastolic dysfunction and arrhythmias during rest on the stress test were likely the origin of that diagnosis.

The examination report further stated that benign hypertensive heart disease without heart failure is not ischemic heart disease; according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), ischemic heart disease is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium.  Ischemic heart disease would be narrowing of the coronary arteries with decreased blood flow.  The examiner concluded that there was no evidence of coronary artery disease.  The addendum opinion relied upon the October 2014 VA medical opinion regarding the issue of whether his hypertension is due to or aggravated by his service-connected PTSD. 

Over the course of the appeal, the Veteran and his representative have submitted excerpts from several medical treatises regarding a potential link between hypertension or cardiovascular disease and PTSD.

At the outset, the Board acknowledges the Veteran's contention that he experienced occasional chest pains in service and post-service.  Although the Veteran's statements are competent to describe his history of pain, as the cause of any cardiac dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a cardiac disorder, to include ischemic heart disease and hypertension.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

It is apparent that the Veteran has been treated for hypertension over the course of the appeal.  During service, the Veteran had normal blood pressure readings.  Normal readings were observed at routine examinations after service until a kidney ultrasound in February 2010 indicated several years of high blood pressure.  A diagnosis of benign hypertensive heart disease without heart failure was made in August 2013.  As noted in the October 2014 VA opinion, it is currently well-controlled.  

There is no competent or credible evidence of an in-service incurrence or aggravation of hypertension.  Thus, direct service connection is not warranted.  Further, there is no evidence of hypertension within one year of service, thus no presumptive service connection on a chronic basis is merited.  Due to the gap in time between service and demonstrated high blood pressure readings and a diagnosis of hypertension, there is not a sufficient continuity of symptomatology to warrant service connection as a chronic condition, as well.

As noted above, it has been conceded that the Veteran was exposed to Agent Orange in service.  Though the 2006 and 2012 NAS Updates discuss limited or suggestive evidence of an association between herbicide agent exposure and hypertension, there remains no firm conclusion that hypertension is due to herbicide agent exposure.  The October 2014 VA examination report does not offer evidence to the contrary.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016).  Accordingly, service connection based on exposure to herbicide agents is not established. 

As to secondary service connection, the October 2014 VA clinician stated that blood pressure may be elevated during an episode of distress related to PTSD, but when the distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation.  This is borne out by the Veteran's blood pressure readings of record prior to treatment with medication, which have been elevated at times, but are generally normal.  The clinician noted the common nature of hypertension and listed other factors that contribute to the disorder, which are relevant to the Veteran.  Further, there are no complaints in his VA psychology treatment records of high blood pressure readings in times of distress related to PTSD.  As stated by the VA examiner, there is no objective evidence of aggravation of the Veteran's hypertension by his PTSD, as it is well-controlled.

The Board finds that the examining VA clinician possesses the necessary education, training, and expertise to provide competent medical opinions.  38 C.F.R. § 3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinions.  The clinician has provided clear rationales based on an accurate medical and factual history for the opinions provided.  Thus, the Board finds that the October 2014 report in conjunction with the January 2017 addendum report are adequate and provide a probative opinion regarding a secondary service connection.

The Board also notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the pieces submitted by the Veteran and his representative fall into this general category.  Further, the excerpts are not combined with an opinion of a medical professional.  

Therefore, the Board finds that there is no competent medical evidence of record establishing that the Veteran's PTSD has caused or aggravated his hypertension.  The most probative evidence of record indicates that other causative factors along with the general nature of how PTSD affects blood pressure argue against any correlation between the two conditions in this instance.  The preponderance of the evidence is thus against a finding that a hypertension disorder is related to active service, including exposure to Agent Orange, or service-connected disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

There is no indication that the Veteran has had a diagnosis of ischemic heart disease over the course of the appeal period.  The January 2017 addendum opinion addressed the 2013 diagnosis of angina pectoris, determining from the clinical testing report that this was a provisional diagnosis given until definitive testing could be done.  Such testing was done and did not show ischemia, and there was no ischemic heart disease.  There is no subsequent evidence in the Veteran's records of ischemic heart disease, angina pectoris, or coronary artery disease, or treatment for such conditions.  Thus, the Board finds that the January 2017 opinion provides a medically plausible explanation for the 2013 medical record indicating a diagnosis of angina pectoris - a condition which is not indicated or observed in any of the Veteran's subsequent records.  Further, as noted in the addendum opinion, hypertension is not included in the definition of ischemic heart disease.  Additionally, as reported in the opinion, there is no evidence throughout the claims file of a diagnosis of coronary artery disease.  

Although the 2013 records stated a diagnosis of angina pectoris, the lack of any further medical evidence of such a condition, and the January 2017 interpretation of that diagnosis in light of the subsequent clinical testing, argues in favor of the VA clinician's opinion that this was merely a provisional diagnosis until testing and a treatment plan could be completed.  Thus, it is not apparent that an angina pectoris condition existed at some point during the pendency of the claim.  See McLain v. Nicholson, 21 Vet. App. at 323.  Therefore, the Board finds that there is no diagnosis of ischemic heart disease that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. at 309; Brammer v. Derwinski, 3 Vet. App. at 225.  

Again, the Board finds that the examining VA physician possesses the necessary education, training, and expertise to provide competent and credible medical opinions.  Because the clinician has provided clear rationales based on an accurate medical and factual history for the opinions provided, the Board finds that the October 2014 report in conjunction with the January 2017 addendum report were adequate and probative.  Additionally, the 2013 record provides only a provisional diagnosis and no subsequent diagnoses or treatment are found for angina pectoris.  

Therefore, as the most probative evidence of record indicates that there is no diagnosis of ischemic heart disease, service connection is not warranted.  The preponderance of the evidence is against the claim and it must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for a heart disorder, to include ischemic heart disease and hypertension, to include as due to in-service herbicide agent exposure, or secondary to service-connected PTSD, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


